Exhibit 10.2

 

Option No.        

 

SONUS PHARMACEUTICALS, INC.

 

STOCK OPTION AGREEMENT

 

Type of Option (check one):   o     Incentive            o    Nonqualified

 

This Stock Option Agreement (the “Agreement”) is entered into as of
                                                    , 20      , by and between
SONUS Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                                                            (the “Optionee”)
pursuant to the Company’s 2007 Performance Incentive Plan, as amended (the
“Plan”). Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.

 


1.                                      GRANT OF OPTION. THE COMPANY HEREBY
GRANTS TO OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE ALL OR ANY PORTION OF A
TOTAL OF                                                           
(                    ) SHARES (THE “SHARES”) OF THE COMMON STOCK OF THE COMPANY
AT A PURCHASE PRICE OF                                                   
($                    ) PER SHARE (THE “EXERCISE PRICE”), SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN AND THE PROVISIONS OF THE PLAN. IF THE BOX
MARKED “INCENTIVE” ABOVE IS CHECKED, THEN THIS OPTION IS INTENDED TO QUALIFY AS
AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE
CODE OF L986, AS AMENDED (THE “CODE”). IF THIS OPTION FAILS IN WHOLE OR IN PART
TO QUALIFY AS AN INCENTIVE STOCK OPTION, OR IF THE BOX MARKED “NONQUALIFIED” IS
CHECKED, THEN THIS OPTION SHALL TO THAT EXTENT CONSTITUTE A NONQUALIFIED STOCK
OPTION.


 


2.                                      VESTING OF OPTION. THE RIGHT TO EXERCISE
THIS OPTION SHALL VEST IN INSTALLMENTS, AND THIS OPTION SHALL BE EXERCISABLE
FROM TIME TO TIME IN WHOLE OR IN PART AS TO ANY VESTED INSTALLMENT, AS FOLLOWS:

 

Upon the date set forth below:

 

This Option shall be Exercisable as to:

 

 

Shares

 

 

Shares

 

 

Shares

 

No additional Shares shall vest after the date of termination of Optionee’s
“Continuous Service” (as defined below), but this Option shall continue to be
exercisable in accordance with Section 3 hereof with respect to that number of
shares that have vested as of the date of termination of Optionee’s Continuous
Service.

 

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s

 

--------------------------------------------------------------------------------


 

term of office expires and he or she is not reelected, or (iii) so long as
Optionee is engaged as a Service Provider to the Company or other corporation
referred to in clause (i) above.

 


3.                                      TERM OF OPTION. THE RIGHT OF THE
OPTIONEE TO EXERCISE THIS OPTION SHALL TERMINATE UPON THE FIRST TO OCCUR OF THE
FOLLOWING:


 


(A)                                  THE EXPIRATION OF TEN (10) YEARS FROM THE
DATE OF THIS AGREEMENT;


 


(B)                                 THE EXPIRATION OF THREE (3) MONTHS FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS
FOR ANY REASON OTHER THAN PERMANENT DISABILITY, DEATH OR VOLUNTARY RESIGNATION;
PROVIDED, HOWEVER, THAT IF OPTIONEE DIES DURING SUCH THREE-MONTH PERIOD THE
PROVISIONS OF SECTION 3(E) BELOW SHALL APPLY;


 


(C)                                  THE EXPIRATION OF ONE (1) MONTH FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION OCCURS
DUE TO VOLUNTARY RESIGNATION; PROVIDED, HOWEVER, THAT IF OPTIONEE DIES DURING
SUCH ONE-MONTH PERIOD THE PROVISIONS OF SECTION 3(E) BELOW SHALL APPLY;


 


(D)                                 THE EXPIRATION OF ONE (1) YEAR FROM THE DATE
OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE TO
PERMANENT DISABILITY OF THE OPTIONEE (AS DEFINED IN SECTION 22(E)(3) OF THE
CODE);


 


(E)                                  THE EXPIRATION OF ONE (1) YEAR FROM THE
DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE IF SUCH TERMINATION IS DUE
TO OPTIONEE’S DEATH OR IF DEATH OCCURS DURING EITHER THE THREE-MONTH OR
ONE-MONTH PERIOD FOLLOWING TERMINATION OF OPTIONEE’S CONTINUOUS SERVICE PURSUANT
TO SECTION 3(B) OR 3(C) ABOVE, AS THE CASE MAY BE; OR


 


(F)                                    UPON THE CONSUMMATION OF A “CHANGE IN
CONTROL” (AS DEFINED IN SECTION 2.4 OF THE PLAN).


 


4.                                      EXERCISE OF OPTION. ON OR AFTER THE
VESTING OF ANY PORTION OF THIS OPTION IN ACCORDANCE WITH SECTIONS 2 OR 8 HEREOF,
AND UNTIL TERMINATION OF THE RIGHT TO EXERCISE THIS OPTION IN ACCORDANCE WITH
SECTION 3 ABOVE, THE PORTION OF THIS OPTION WHICH HAS VESTED MAY BE EXERCISED IN
WHOLE OR IN PART BY THE OPTIONEE (OR, AFTER HIS OR HER DEATH, BY THE PERSON
DESIGNATED IN SECTION 5 BELOW) UPON DELIVERY OF THE FOLLOWING TO THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES:


 


(A)                                  A WRITTEN NOTICE OF EXERCISE WHICH
IDENTIFIES THIS AGREEMENT AND STATES THE NUMBER OF SHARES THEN BEING PURCHASED
(BUT NO FRACTIONAL SHARES MAY BE PURCHASED);


 


(B)                                 A CHECK OR CASH IN THE AMOUNT OF THE
EXERCISE PRICE (OR PAYMENT OF THE EXERCISE PRICE IN SUCH OTHER FORM OF LAWFUL
CONSIDERATION AS THE ADMINISTRATOR MAY APPROVE FROM TIME TO TIME UNDER THE
PROVISIONS OF SECTION 5.4 OF THE PLAN);


 


(C)                                  A CHECK OR CASH IN THE AMOUNT REASONABLY
REQUESTED BY THE COMPANY TO SATISFY THE COMPANY’S WITHHOLDING OBLIGATIONS UNDER
FEDERAL, STATE OR OTHER APPLICABLE TAX LAWS WITH RESPECT TO THE TAXABLE INCOME,
IF ANY, RECOGNIZED BY THE OPTIONEE IN CONNECTION WITH THE EXERCISE OF THIS
OPTION (UNLESS THE COMPANY AND OPTIONEE SHALL HAVE MADE OTHER ARRANGEMENTS FOR
DEDUCTIONS OR WITHHOLDING FROM OPTIONEE’S WAGES, BONUS OR OTHER COMPENSATION
PAYABLE TO OPTIONEE, OR BY THE WITHHOLDING OF SHARES ISSUABLE UPON EXERCISE OF
THIS OPTION OR THE DELIVERY OF

 

2

--------------------------------------------------------------------------------


 


SHARES OWNED BY THE OPTIONEE IN ACCORDANCE WITH SECTION 11.1 OF THE PLAN,
PROVIDED SUCH ARRANGEMENTS SATISFY THE REQUIREMENTS OF APPLICABLE TAX LAWS); AND


 


(D)                                 A LETTER, IF REQUESTED BY THE COMPANY, IN
SUCH FORM AND SUBSTANCE AS THE COMPANY MAY REQUIRE, SETTING FORTH THE INVESTMENT
INTENT OF THE OPTIONEE, OR PERSON DESIGNATED IN SECTION 5 BELOW, AS THE CASE MAY
BE.


 


5.                                      DEATH OF OPTIONEE; NO ASSIGNMENT. THE
RIGHTS OF THE OPTIONEE UNDER THIS AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED
EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND MAY BE EXERCISED
DURING THE LIFETIME OF THE OPTIONEE ONLY BY SUCH OPTIONEE. ANY ATTEMPT TO SELL,
PLEDGE, ASSIGN, HYPOTHECATE, TRANSFER OR DISPOSE OF THIS OPTION IN CONTRAVENTION
OF THIS AGREEMENT OR THE PLAN SHALL BE VOID AND SHALL HAVE NO EFFECT. IF THE
OPTIONEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER DEATH, AND
PROVIDED OPTIONEE’S RIGHTS HEREUNDER SHALL HAVE VESTED PURSUANT TO SECTION 2
HEREOF, OPTIONEE’S LEGAL REPRESENTATIVE, HIS OR HER LEGATEE, OR THE PERSON WHO
ACQUIRED THE RIGHT TO EXERCISE THIS OPTION BY REASON OF THE DEATH OF THE
OPTIONEE (INDIVIDUALLY, A “SUCCESSOR”) SHALL SUCCEED TO THE OPTIONEE’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT. AFTER THE DEATH OF THE OPTIONEE, ONLY A
SUCCESSOR MAY EXERCISE THIS OPTION.


 


6.                                      REPRESENTATION OF OPTIONEE. OPTIONEE
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND UNDERSTANDS THAT ALL RIGHTS AND
OBLIGATIONS CONNECTED WITH THIS OPTION ARE SET FORTH IN THIS AGREEMENT AND THE
PLAN.


 


7.                                      ADJUSTMENTS UPON CHANGES IN CAPITAL
STRUCTURE. IN THE EVENT THAT THE OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY ARE HEREAFTER INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY BY REASON
OF A RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, RECLASSIFICATION, STOCK
DIVIDEND OR OTHER SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THEN
APPROPRIATE ADJUSTMENT SHALL BE MADE BY THE ADMINISTRATOR TO THE NUMBER OF
SHARES SUBJECT TO THE UNEXERCISED PORTION OF THIS OPTION AND TO THE EXERCISE
PRICE PER SHARE, IN ORDER TO PRESERVE, AS NEARLY AS PRACTICAL, BUT NOT TO
INCREASE, THE BENEFITS OF THE OPTIONEE UNDER THIS OPTION, IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.2 OF THE PLAN.


 


8.                                      CHANGE IN CONTROL. IN THE EVENT OF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 2.4 OF THE PLAN), THE RIGHT TO EXERCISE
THIS OPTION SHALL ACCELERATE AUTOMATICALLY AND VEST IN FULL (NOTWITHSTANDING THE
PROVISIONS OF SECTION 2 ABOVE) EFFECTIVE AS OF IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE CHANGE IN CONTROL. IF VESTING OF THIS OPTION WILL ACCELERATE
PURSUANT TO THE PRECEDING SENTENCE, THE ADMINISTRATOR IN ITS DISCRETION MAY
PROVIDE, IN CONNECTION WITH THE CHANGE IN CONTROL TRANSACTION, FOR THE PURCHASE
OR EXCHANGE OF THIS OPTION FOR AN AMOUNT OF CASH OR OTHER PROPERTY HAVING A
VALUE EQUAL TO THE DIFFERENCE (OR “SPREAD”) BETWEEN:  (X) THE VALUE OF THE CASH
OR OTHER PROPERTY THAT THE OPTIONEE WOULD HAVE RECEIVED PURSUANT TO THE CHANGE
IN CONTROL TRANSACTION IN EXCHANGE FOR THE SHARES ISSUABLE UPON EXERCISE OF THIS
OPTION HAD THIS OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL, AND (Y) THE AGGREGATE EXERCISE PRICE FOR SUCH SHARES. IF THE VESTING OF
THIS OPTION WILL ACCELERATE PURSUANT TO THIS SECTION 8, THEN THE ADMINISTRATOR
SHALL CAUSE WRITTEN NOTICE OF THE CHANGE IN CONTROL TRANSACTION TO BE GIVEN TO
THE OPTIONEE NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE ANTICIPATED EFFECTIVE
DATE OF THE PROPOSED TRANSACTION.


 


9.                                      NO EMPLOYMENT CONTRACT CREATED. NEITHER
THE GRANTING OF THIS OPTION NOR THE EXERCISE HEREOF SHALL BE CONSTRUED AS
GRANTING TO THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES. THE RIGHT OF THE COMPANY OR ANY OF ITS

 

3

--------------------------------------------------------------------------------


 


SUBSIDIARIES TO TERMINATE AT WILL THE OPTIONEE’S EMPLOYMENT AT ANY TIME (WHETHER
BY DISMISSAL, DISCHARGE OR OTHERWISE), WITH OR WITHOUT CAUSE, IS SPECIFICALLY
RESERVED.


 


10.                               RIGHTS AS STOCKHOLDER. THE OPTIONEE (OR
TRANSFEREE OF THIS OPTION BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION)
SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THIS
OPTION UNTIL SUCH PERSON HAS DULY EXERCISED THIS OPTION, PAID THE EXERCISE PRICE
AND BECOME A HOLDER OF RECORD OF THE SHARES PURCHASED.


 


11.                               “MARKET STAND-OFF” AGREEMENT. OPTIONEE AGREES
THAT, IF REQUESTED BY THE COMPANY OR THE MANAGING UNDERWRITER OF ANY PROPOSED
PUBLIC OFFERING OF THE COMPANY’S SECURITIES, OPTIONEE WILL NOT SELL OR OTHERWISE
TRANSFER OR DISPOSE OF ANY SHARES HELD BY OPTIONEE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY OR SUCH UNDERWRITER, AS THE CASE MAY BE, DURING SUCH
PERIOD OF TIME, NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED BY THE COMPANY WITH RESPECT TO SUCH OFFERING, AS
THE COMPANY OR THE UNDERWRITER MAY SPECIFY.


 


12.                               INTERPRETATION. THIS OPTION IS GRANTED
PURSUANT TO THE TERMS OF THE PLAN, AND SHALL IN ALL RESPECTS BE INTERPRETED IN
ACCORDANCE THEREWITH. THE ADMINISTRATOR SHALL INTERPRET AND CONSTRUE THIS OPTION
AND THE PLAN, AND ANY ACTION, DECISION, INTERPRETATION OR DETERMINATION MADE IN
GOOD FAITH BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON THE COMPANY AND
THE OPTIONEE. AS USED IN THIS AGREEMENT, THE TERM “ADMINISTRATOR” SHALL REFER TO
THE COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY APPOINTED TO ADMINISTER
THE PLAN, AND IF NO SUCH COMMITTEE HAS BEEN APPOINTED, THE TERM ADMINISTRATOR
SHALL MEAN THE BOARD OF DIRECTORS.


 


13.                               LIMITATION OF LIABILITY FOR NONISSUANCE.
DURING THE TERM OF THE PLAN, THE COMPANY AGREES AT ALL TIMES TO RESERVE AND KEEP
AVAILABLE, AND TO USE ITS REASONABLE BEST EFFORTS TO OBTAIN FROM ANY REGULATORY
BODY HAVING JURISDICTION ANY REQUISITE AUTHORITY IN ORDER TO ISSUE AND SELL,
SUCH NUMBER OF SHARES OF ITS COMMON STOCK AS SHALL BE SUFFICIENT TO SATISFY ITS
OBLIGATIONS HEREUNDER AND THE REQUIREMENTS OF THE PLAN. INABILITY OF THE COMPANY
TO OBTAIN, FROM ANY REGULATORY BODY HAVING JURISDICTION, AUTHORITY DEEMED BY THE
COMPANY’S COUNSEL TO BE NECESSARY FOR THE LAWFUL ISSUANCE AND SALE OF ANY SHARES
OF ITS COMMON STOCK HEREUNDER AND UNDER THE PLAN SHALL RELIEVE THE COMPANY OF
ANY LIABILITY IN RESPECT OF THE NONISSUANCE OR SALE OF SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


 


14.                               NOTICES. ANY NOTICE, DEMAND OR REQUEST
REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR THREE (3) DAYS AFTER BEING
DEPOSITED IN THE UNITED STATES MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH
POSTAGE PREPAID, (OR BY SUCH OTHER METHOD AS THE ADMINISTRATOR MAY FROM TIME TO
TIME DEEM APPROPRIATE), AND ADDRESSED, IF TO THE COMPANY, AT ITS PRINCIPAL PLACE
OF BUSINESS, ATTENTION:  THE CHIEF FINANCIAL OFFICER, AND IF TO THE OPTIONEE, AT
HIS OR HER MOST RECENT ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK RECORDS OF
THE COMPANY.


 


15.                               GOVERNING LAW. THE VALIDITY, CONSTRUCTION,
INTERPRETATION, AND EFFECT OF THIS OPTION SHALL BE GOVERNED BY AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON EXCEPT FOR MATTERS RELATED
TO CORPORATE LAW, IN WHICH CASE THE PROVISIONS OF THE DELAWARE CORPORATION LAW
SHALL GOVERN.


 


16.                               SEVERABILITY. SHOULD ANY PROVISION OR PORTION
OF THIS AGREEMENT BE HELD TO BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE
REMAINING PROVISIONS AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH
HOLDING.

 

4

--------------------------------------------------------------------------------


 


17.                               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL BE DEEMED ONE INSTRUMENT.


 


18.                               TAX CONSEQUENCES AND REPORTING OBLIGATION UPON
SALE OF SHARES. IF THIS OPTION IS AN “INCENTIVE STOCK OPTION,” THE TAX BENEFITS
AFFORDED TO INCENTIVE STOCK OPTIONS WILL BE OBTAINED BY THE OPTIONEE ONLY IF THE
SHARES RECEIVED UPON EXERCISE OF THIS OPTION ARE HELD FOR AT LEAST ONE YEAR
AFTER THE DATE OF EXERCISE OF THIS OPTION AND TWO YEARS AFTER THE DATE THIS
OPTION WAS GRANTED TO THE OPTIONEE. IF THE OPTIONEE SELLS OR OTHERWISE TRANSFERS
THE SHARES BEFORE THE EXPIRATION OF EITHER OF THESE ONE- OR TWO-YEAR PERIODS,
THE SALE OR TRANSFER WILL BE TREATED FOR TAX PURPOSES AS A “DISQUALIFYING
DISPOSITION,” RESULTING IN THE FOLLOWING TAX CONSEQUENCES:  (A) THE OPTIONEE
WILL NOT OBTAIN THE TAX BENEFITS AFFORDED TO INCENTIVE STOCK OPTIONS, (B) THE
“SPREAD” AS OF THE DATE OF EXERCISE WILL BE TAXED TO THE OPTIONEE AT ORDINARY
INCOME TAX RATES, AND (C) THE AMOUNT OF ORDINARY INCOME RESULTING FROM THE
DISQUALIFYING DISPOSITION WILL BE INCLUDED IN THE OPTIONEE’S W-2. THESE TAX
CONSEQUENCES ARE DESCRIBED IN MORE DETAIL IN THE PROSPECTUS THAT RELATES TO THE
COMPANY’S 2007 PERFORMANCE INCENTIVE PLAN, AS AMENDED, A COPY OF WHICH WAS
DELIVERED TO THE OPTIONEE WITH THIS OPTION. TO ASSURE THAT THE COMPANY HAS THE
INFORMATION NECESSARY TO COMPLY WITH ITS TAX REPORTING OBLIGATIONS, OPTIONEE
AGREES TO PROMPTLY NOTIFY THE COMPANY IF ANY SHARES ARE SOLD OR TRANSFERRED LESS
THAN ONE YEAR AFTER THE DATE OF EXERCISE OR LESS THAN TWO YEARS AFTER THE DATE
THIS OPTION WAS GRANTED, AND REPORT INFORMATION REGARDING THE DISQUALIFYING
DISPOSITION IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMPANY FOR THIS
PURPOSE.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

SONUS PHARMACEUTICALS, INC.

 

OPTIONEE

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

 

(Type or print name)

 

 

 

 

Its:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------